Citation Nr: 9921285	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-29 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

Entitlement to an increased rating for residuals of a shrapnel 
wound to the left leg involving muscle injury, evaluated 30 
percent disabling.

Entitlement to an increased (compensable) rating for residuals of 
a shrapnel wound to the left leg involving vascular damage.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to November 
1968.

This matter stems from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), at Hartford, 
Connecticut.  A statement from the veteran, received on March 16, 
1995, described increased disability stemming from service-
connected shell fragment wound residuals affecting the left leg 
and foot.  In a notation added to the veteran's letter, the 
veteran's representative specifically identified the veteran's 
letter as an application for an increase in benefits.  The RO 
deemed the veteran's letter as a reopened claim for residuals of 
a shrapnel wound to the left leg and foot.  

The RO subsequently entered a decision in December 1995 
confirming and continuing the 30 percent evaluation for left leg 
shrapnel wound residuals under Diagnostic Codes 5311-7121.  A 
separate 10 percent evaluation was assigned under Diagnostic Code 
8625 for reflex sympathetic dystrophy of the left foot as a 
residual of shrapnel wounds.  The assignment of a separate rating 
of 10 percent for reflex sympathetic dystrophy of the left foot 
resulted in assignment of a combined rating of 40 for 
disabilities of the left lower extremity below the knee.

A notice of disagreement to the December 1995 rating decision was 
received in May 1996.  A statement of the case was issued in June 
1996.  A substantive appeal to the Board of Veterans' Appeals 
(Board) was received in June 1996.

The Board entered a decision in April 1998 denying a rating in 
excess of 10 percent for a disability separated classified as 
reflex sympathetic dystrophy of the left leg.  In addition, the 
Board remanded the case for additional development of the 
evidence and for RO consideration of left lower extremity shell 
fragment wound residuals under both former and amended criteria 
for rating muscle injuries and peripheral vascular disorders.  On 
remand, the RO assigned separate ratings for the muscle and 
vascular components of the shell fragment wound to the left leg 
as follows:  status post multiple shrapnel wounds of the left 
leg, 30 percent disabling and status post multiple shrapnel 
wounds with laceration of the posterior tibial artery, rated 
noncompensable.  The development requested on remand was 
completed and the case has been returned to the Board for 
continuation of appellate review.


FINDINGS OF FACT

1.  Muscle injury residuals of a shrapnel wound of the left leg 
are manifested primarily by multiple, depressed scars at the site 
of fasciotomy incisions and by inability to dorsiflex the ankle 
because of scarring of the tendoachillis; the disability is 
productive of severe impairment of Muscle Group XI.  

2.  Vascular injury residuals of a shrapnel wound of the left 
leg, with hemorrhage of the posterior tibial artery are 
manifested primarily by subjective complaints of left leg pain 
and swelling with no current objective findings of vascular 
compromise.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for muscle injury residuals 
of a shrapnel wound of the left leg is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.56 
(1998), and 4.73, Diagnostic Code 5311 (effective prior to and on 
and after July 3, 1997).

2.  A compensable rating for vascular injury residuals of a 
shrapnel wound of the left leg is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.31 (1998), 
and 4.104, Diagnostic Codes 7116, 7121 (effective prior to 
January 12, 1998); 38 C.F.R. § 4.104, Diagnostic Codes 7114, 
7115, 7121 (effective on and after January 12, 1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records disclose that the veteran was injured in 
action in February 1968.  He sustained multiple shrapnel wounds, 
including penetrating wounds of the left leg.  A hemorrhage was 
seen in the posterior compartment of the left calf.  At surgery, 
the left calf was explored with ligation of a branch of the 
posterior tibial artery.  Subsequently, secondary closure of 
fasciotomy incisions was performed.  There was extensive 
induration of the left calf secondary to extensive muscular 
injury and hemorrhage into the muscle.  Heel cord shortening 
developed and diminished only slightly after physical therapy.  

A report of a service department medical board, dated in February 
1972, indicates that the veteran complained of daily swelling of 
the left leg.  He also reported that he experienced once weekly 
cramps of the leg which required stopping activity until the 
cramping passed.  Inspection of the left leg disclosed three 
longitudinal, well-healed, nonadherent, nontender scars present 
about the three lower leg compartments on the left.  There was no 
ankle edema currently.  Tenderness was present at the Achilles 
tendon insertion on the left, without swelling.  There was mild 
heel cord contracture in that the veteran dorsiflexed actively 
and passively to neutral only on the left as opposed to achieving 
15 degrees on the right.  There was otherwise normal range of 
motion of the ankle and normal strength.  The diagnosis was mild 
heel cord contracture on the left, secondary to fragment wound of 
the left leg.

A VA orthopedic examination was performed in September 1990.  The 
veteran complained of considerable swelling of the left leg, 
decreased sensation in the big toe, and increased sensation in 
the lateral toes of the left foot.  He reported that he had some 
cramping with walking.  Inspection of the left leg revealed 
multiple scattered lesions throughout the posterior aspect of the 
left calf and posterior aspect of the knee; there were 
approximately five such lesions, the largest measuring about 1x1 
cm.  Scars were cosmetic and nontender.  Motor strength was 4/5 
to foot dorsiflexion, plantar flexion, inversion and eversion.  
Sensation was diminished in the web space between the first and 
second toes and increased on the dorsum of the foot from the 
second toe through the fifth toe.  The impression was status post 
multiple shrapnel wounds with laceration of the popliteal or 
posterior tibial artery, repaired with saphenous vein graft; 
cramping sensation consistent with mild claudication and swelling 
from venous and arterial compromise; associated lesions.

The RO granted service connection and assigned a 20 percent 
evaluation on the basis of moderately severe calf injury and the 
vascular symptoms.

A hearing was held before an RO hearing officer in September 
1991.  The veteran testified that he experienced throbbing, 
swelling and tingling and sensory loss of the left leg and foot.  
In other testimony, he pointed out that the left leg swelling 
occurred on a daily basis.

The veteran was afforded a VA orthopedic examination in November 
1991.  He referred to cramping of the left foot with cold 
weather.  He also indicated swelling, color changes, and macular 
changes of the skin of the foot.  On examination, the veteran 
displayed mildly antalgic gait.  The left leg was mildly atrophic 
compared to the right leg, by about 2.5 cm. in the mid-calf area; 
however, there was swelling and pitting edema of the leg between 
the knee and the ankle.  There was a 1+ dorsalis pedis and 0+ 
posterior tibial pulse.  There was very delayed refilling of the 
leg when blood was compressed from the extremity, and then left 
to refill.  There was approximately a 4-second refill time in the 
capillaries of the toes.  Sensation was diminished in the L5 
distribution on the medial aspect of the forefoot and was 
hyperesthetic on the lateral three toes and the sole of the foot.

Inspection further revealed that the left foot dorsiflexed to 0 
degrees and plantar flexed to approximately 40 degrees.  
Inversion was to 25 degrees and eversion was to 5 degrees.  The 
veteran had lost active inversion of the foot, although eversion 
showed 3+ motor strength.  Motor strength was 4+ to plantar 
flexion and to dorsiflexion.  Multiple scars of the left leg were 
seen and found to be consistent with fasciotomy or repair of the 
posterior tibial artery.  Multiple scars in the region of the 
gastrocsoleus group aggregated to a patch which was depressed and 
measured about 5 x 7 cm, just above the heel area.  The heel was 
held in a varus position as a result of the weakness of the 
musculature and/or scarring.  The examiner commented that the 
foot could only dorsiflex to a neutral position secondary to 
scarring of the tendoachilles.  

The diagnosis was residuals of injury to the posterior tibial 
artery and probably posterior tibial nerve and adjacent tendinous 
structures, with associated varus position of heel, weakness of 
heel everters, dysesthesias, and scarring.  The examiner remarked 
that the combination of residuals represented significant 
disability.  He pointed out that many individuals, who sustained 
arterial injury and had subsequent repair and diminished 
capillary filling of a leg, went on to experience cramping in 
cold weather and color changes, as had the veteran.

By rating action in February 1992, the RO implemented the Hearing 
Officer's decision to increase the evaluation to 30 percent.  It 
was determined that in view of the vascular symptoms noted on 
examination the veteran's disability more nearly approximated the 
criteria for a 30 percent rating. 

VA outpatient reports of January 1994 to March 1995 reflect that 
the veteran complained of left leg pain and of a sensation of 
pins and needles and touch/temperature hypersensitivity affecting 
the left ankle and foot.  He indicated that he favored the ball 
of the foot when walking because of heel tenderness.  It was 
found that pain of the left leg was consistent with tightness of 
the left Achilles tendon.  The assessment was reflex sympathetic 
dystrophy.

The veteran provided a statement, received on March 16, 1995, in 
support of his claim for an increased rating for left leg shell 
fragment wound residuals.  He related that pain and swelling of 
the left leg had become progressively worse; that he must take a 
stronger anti-inflammatory medication; and that he was unable to 
stand on his leg and foot for as long as he could in the past.  
He pointed out that his left leg and foot were considerably 
swollen with much throbbing by the end of the work day.

A statement, dated in September 1997, was received from the 
veteran's supervisor.  It was reported that the veteran had 
formerly been on an overtime list, but had removed his name from 
that list for the past three years and had been able to work only 
40 hours per week.  It was stated that the veteran had problems 
with his left foot, knee, hip and back.

A hearing was held in September 1997 at the RO before the 
undersigned Member of the Board.  In testimony, the veteran 
related that he was the sole source of support for his family; 
that he had formerly worked 60 hours per week to generate 
overtime income in order to properly support his household; and 
that he could no longer work 60 hours per week because of left 
leg disability.  He noted that he limited his intake of pain 
medication for his left leg disability because he drove a postal 
truck and had to remain alert.

A VA peripheral vascular examination was performed in June 1998, 
pursuant to the Board's April 1998 remand order.  The veteran 
reported that he had experienced increasing left lower extremity 
pain for the past three years.  He indicated that he worked as a 
mailman and was able to walk all day.  He remarked that left 
lower extremity pain did not cause him to stop walking.  He 
denied rest pain, but noted that the frequency of pain episodes 
had increased.  

Clinical inspection revealed palpable dorsalis pedis pulses in 
both lower extremities.  The examiner observed that posterior 
tibial pulses could be elicited by Doppler testing in both lower 
extremities.  The legs were not found to be swollen.  There was 
no sign of ulcerations or venous stasis.  Both feet were warm.  
The examiner remarked that, based on history and physical 
examination, it was unlikely that the veteran's complaint of pain 
was caused by any vascular or venous stasis problems in the lower 
extremities.  

The assessment was that the veteran's lower extremity vascular 
status was intact.  The examiner pointed out that the repair of 
blood vessels, performed in 1968, had been successful, since 
pulsations in the left lower extremity were intact and the left 
leg was not swollen and the feet were warm.  It was noted that 
there did not appear to be any arterial or venous compromise of 
either lower extremity.  The examiner also reported that exercise 
or exertion was not precluded by the veteran's condition. 

II.  Analysis

The Board notes that the appellant's claims are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That 
is, he has presented claims which are plausible.  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be determined, 
the average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).  Separate diagnostic codes 
identify the various disabilities and the criteria that must be 
met for specific ratings.  The regulations require that, in 
evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2 (1998).  

Residuals of gunshot and shell fragment wounds are evaluated on 
the basis of the following factors:  The velocity, trajectory and 
size of the missile which inflicted the wounds; extent of the 
initial injury and duration of hospitalization; the therapeutic 
measures required to treat the disability; and current objective 
findings are the considerations which define slight, moderate, 
moderately severe, and severe muscle injuries due to gunshot 
wounds or other trauma.  38 C.F.R. § 4.56.  (Effective prior to 
July 3, 1997).

A finding that muscle injury is severe requires objective 
findings of extensive ragged, depressed, and adherent scars of 
skin, so situated as to indicate wide damage to muscle groups in 
the track of the missile.  Palpation shows moderate or extensive 
loss of deep fascia or of muscle substance.  Tests of strength or 
endurance compared with the sound side or of coordinated 
movements show positive evidence of severe impairment of 
function.  Other signs of severe muscle injury include adaptive 
contraction of opposing muscles, adhesion of scar to a long bone, 
atrophy of muscle groups not directly in the track of the 
missile, and induration and atrophy of an entire muscle.  

Amendments to 38 C.F.R. § 4.56, which became effective July 3, 
1997, provide a framework for evaluating disabilities from muscle 
injuries.  That regulation provides, among other things, the 
following: 

(a)	An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.

(b)	A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c)	For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.

The amended regulation goes on to provide essentially the same 
factors as the former regulation for determining whether damage 
to muscle from missile wounds is slight, moderate, moderately 
severe, or severe.

A 10 percent rating is warranted for moderate impairment of 
Muscle Group XI involving the posterior and lateral crural 
muscles; muscles of the calf.  A 20 percent rating is warranted 
for moderately severe impairment of Muscle Group XI.  A 30 per 
cent rating is warranted for severe impairment of Muscle Group 
XI.  Function:  Propulsion, plantar flexion of foot, stabilizing 
arch, flexion of toes, flexion of knee.  38 C.F.R. § 4.73, 
Diagnostic Code 5311 (effective prior to and on and after July 3, 
1997).  A 30 percent rating is the highest evaluation provided by 
this diagnostic code.

A 20 percent rating is warranted for intermittent claudication, 
with minimal circulatory impairment, with paresthesias, 
temperature changes or occasional claudication.  38 C.F.R. 
§ 4.104, Diagnostic Code 7116 (effective prior to January 12, 
1998).

A 20 percent rating is warranted for either arteriosclerosis 
obliterans or for thromboangiitis obliterans (Buerger's Disease) 
where there is claudication on walking more than 100 yards, and; 
diminished peripheral pulses or ankle/brachial index of 0.9 or 
less.  38 C.F.R. § 4.104, Diagnostic Codes 7114, 7115 (effective 
on and after January 12, 1998).

A 10 percent rating is warranted for phlebitis or 
thrombophlebitis, where there is persistent moderate swelling of 
the leg not markedly increased on standing or walking or 
persistent swelling of the arm or forearm not increased in the 
dependent position.  38 C.F.R. § 4.104, Diagnostic Code 7121 
(effective prior to January 12, 1998).

Post-phlebitic syndrome of any etiology, with the following 
findings attributed to venous disease, is rated as follows:  A 
noncompensable rating is warranted for asymptomatic palpable or 
visible varicose veins.  A 10 percent rating is warranted for 
intermittent edema of an extremity or aching and fatigue in leg 
after prolonged walking, with symptoms relieved by elevation of 
the extremity or compression hosiery.  38 C.F.R. § 4.104, 
Diagnostic Code 7121 (effective on and after January 12, 1998).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

The veteran asserts that a higher rating should be assigned for 
residuals of a shrapnel wound to the left leg.  A review of the 
record establishes that residual impairment from the shrapnel 
wound involves muscle, vascular and neurological components.  The 
neurological residuals of the left leg shrapnel wound were 
discussed in the Board's decision issued in April 1998.

As to muscle damage, the original injury did not result in bone 
damage.  There are numerous scars from fasciotomies of the left 
leg which, although depressed, are also well-healed and 
nontender.  There is significant pain stemming from heel cord 
shortening which followed the repair of damage to the Achilles 
tendon.  The veteran is unable to dorsiflex the ankle because of 
scarring of the Achilles tendon.  He also holds the heel in a 
varus position, i.e., the heel is turned somewhat inward.  At the 
same time, he is capable of plantar flexion of the ankle to 40 
degrees, thus evidencing that he retains almost full plantar 
flexion.  (Plantar flexion is from 0 degrees to 45 degrees.  38 
C.F.R. § 4.71, Plate II).  In all, residual impairment is 
adequately reflected by the currently assigned 30 percent rating 
which contemplates severe disability from damage to Muscle Group 
XI.  The Board has considered both the old and the revised 
criteria for rating muscle injuries and finds no basis for 
assignment of an evaluation in excess of 30 percent.  

As to vascular damage, the original injury resulted in 
hemorrhaging of the posterior tibial artery of the left leg.  The 
description of the original injury does not indicate that the 
veteran also sustained damage to venous structures of the left 
leg.  However, a VA physician, who examined him in September 
1990, found that the veteran's complaints of left leg cramping 
and swelling were consistent with both venous and arterial 
compromise.  In any event, the Board has considered all pertinent 
diagnostic codes in evaluating the extent of vascular impairment 
from damage to the left leg posterior tibial artery.

A review of the record discloses that, during service in February 
1972, the veteran reported that he had daily swelling of the left 
leg; as well, he stated that left leg cramping, sufficient to 
require his stopping activity, occurred about once per week.  A 
VA examination in November 1991 indicated continued complaints of 
cramping, and there were clinical findings of swelling and 
pitting edema of the left leg, as well as diminished capillary 
filling and color changes in the skin of the left leg; these 
signs and symptoms were attributed to vascular compromise from 
arterial injury.  

The VA examiner, who evaluated the veteran in November 1991, 
described symptomatic residuals of vascular injury to the left 
leg and these finding were considered in the earlier rating of 
the veteran's disability.  By contrast, on the most recent VA 
examination for increased rating purposes, performed in June 
1998, the examiner portrayed a much improved clinical picture.  
The veteran described an increase of pain three years earlier.  
Upon questioning, the veteran acknowledged that any left leg pain 
now present did not cause him to have to stop walking.  The 
examiner found no calf swelling or ulcerations.  No changes in 
skin color of the left leg or diminished capillary filling were 
indicated.  In fact, the examiner specifically noted that there 
were currently no manifestations of arterial or venous compromise 
of the left lower extremity.  

The United States Court of Appeals for Veterans Claims has stated 
that, where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
it is the present level of disability which is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1995).  In this 
case, the vascular residuals of damage to the posterior tibial 
artery are now essentially asymptomatic.  The Board has 
considered both the old and the revised criteria for rating 
peripheral vascular disorders and finds no basis for assignment 
of a compensable rating.  The disability picture, considered 
under either set of rating criteria for evaluating peripheral 
vascular disorders, does not more nearly approximate the criteria 
for assignment of the next higher rating.  38 C.F.R. § 4.7 
(1998).

The Board does not dispute the veteran's assertions that he 
experiences left leg pain, and that he has been forced to give up 
opportunities for overtime because of left leg symptoms.  It 
should be noted that the currently assigned ratings are intended 
to reflect, as far as is practicable, loss of working time from 
residual disability, including left leg pain, stemming from 
damage to muscle and vascular structures.  38 C.F.R. § 4.1 
(1998).  Additional disability consisting of neurological damage, 
from the shell fragment wound, is already reflected by a 
separately assigned 10 percent rating for reflex sympathetic 
dystrophy of the left foot.  In reaching its determination, the 
Board has been mindful of the doctrine of the benefit of the 
doubt.  38 U.S.C.A. § 5107(b) (West 1991).  The Board finds that 
a preponderance of the evidence is against the veteran's claim 
for increased ratings.


ORDER

An increased rating for residuals of a shrapnel wound to the left 
leg involving muscle injury is denied.

An increased rating for residuals of a shrapnel wound to the left 
leg involving vascular damage is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

